Title: From Thomas Jefferson to Jones & Howell, 30 November 1803
From: Jefferson, Thomas
To: Jones & Howell


               
                  Gentlemen
                  Washington Nov. 30. 03.
               
               Your favor of the 25th. has been recieved. Stewart passed through this place on his way back to Monticello. the 20. D. may be passed with you to my general credit. he informed me his son could make as good a choice of the iron & files as himself. I will pray you therefore to send a quarter ton of such bar iron as he shall chuse, making it include 2. mill spindles; and to forward also such files as he shall select, and till the arrival of which Stewart informed me he could not do the work wanting. Accept my salutations & best wishes.
               
                  Th: Jefferson
               
            